Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9580 Page 1 of 9




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     POLLY TOWILL, Cal. Bar No. 120420
   3 ptowill@sheppardmullin.com
     MARTIN D. KATZ, Cal. Bar No. 110681
   4 mkatz@sheppardmullin.com
     JOHN LANDRY, Cal. Bar No. 194374
   5 jlandry@sheppardmullin.com
     HEATHER PLOCKY, Cal. Bar No. 279022
   6 hplocky@sheppardmullin.com
     333 South Hope Street, 43rd Floor
   7 Los Angeles, California 90071-1422
     Telephone: 213.620.1780
   8 Facsimile: 213.620.1398
   9 Attorneys for Plaintiff and Defendant
     BofI FEDERAL BANK
  10
                            UNITED STATES DISTRICT COURT
  11
                         SOUTHERN DISTRICT OF CALIFORNIA
  12
     CHARLES MATTHEW ERHART, an            Case No. 15-cv-2287-BAS-NLS
  13 individual,                           consolidated with
                                           15-cv-2353-BAS-NLS
  14             Plaintiff,
                                           BofI FEDERAL BANK’S
  15       v.                              MEMORANDUM OF POINTS AND
                                           AUTHORITIES IN SUPPORT OF
  16 BofI HOLDING, INC., an entity d/b/a   MOTION IN LIMINE NO. 2 TO
     BOFI FEDERAL BANK and BANK            EXCLUDE INFLAMMATORY
  17 OF THE INTERNET,                      EVIDENCE THAT IS
                                           UNTETHERED TO ERHART’S
  18             Defendant.                CLAIMS
  19 BofI FEDERAL BANK, a federal            [Notice of Motion and Motion and
     savings bank                            Declaration of Martin D. Katz filed
  20                                         concurrently herewith, and [Proposed]
                 Plaintiff,                  Order lodged concurrently herewith]
  21
           v.                                Hon. Cynthia Bashant
  22                                         Schwartz Courthouse, Courtroom 4B
     CHARLES MATTHEW ERHART, an              Magistrate Judge Nita L. Stormes
  23 individual,                             12th Floor (Carter/Keep), Suite 1210
  24 Defendant.                              Hearing: July 20, 2021 at 11;00 a.m.
                                             Action Filed: October 13, 2015
  25                                         Trial Date: Vacated
  26
  27
  28
                                          -1-                 Case No. 3:15-cv-2287-BAS-NLS
                                                     BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                      AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9581 Page 2 of 9




   1                                           TABLE OF CONTENTS
   2 I. INTRODUCTION .................................................................................................... 3
   3 II. RELEVANT BACKGROUND .............................................................................. 3
   4            A.       Testimony Concerning BofI’s General Culture ...................................... 4
   5            B.       Testimony Concerning BofI’s Management Style ................................. 5
   6            C.       Testimony Concerning Purported Misconduct Unrelated To Erhart...... 6
   7 III. THE INFLAMMATORY EVIDENCE SHOULD BE EXCLUDED................... 7
   8            A.       The Inflammatory Evidence Is Untethered To Erhart’s Claims And,
                         Therefore, Should Be Excluded As Irrelevant Under Rules 402............ 7
   9
                B.       The Inflammatory Evidence Should Be Excluded Under Rule 403 ....... 8
  10
       IV. CONCLUSION ..................................................................................................... 9
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                -2-                   Case No. 15-CV-02287-BAS-NLS
                                                                             BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                                              AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9582 Page 3 of 9




   1 I.         INTRODUCTION
   2            In his attempt to demonstrate that he was wrongfully terminated due to his
   3 alleged status as a whistleblower, Erhart intends to introduce inflammatory evidence
   4 relating to the purported “culture” at BofI, unrelated claims of discrimination and
   5 other alleged misconduct. The evidence includes testimony concerning a purported
   6 “boys club” environment, homophobia, racial/ethnic discrimination, and sexual
   7 inappropriateness in the workplace.        Similarly, Erhart intends to introduce or
   8 otherwise use testimony about general negative perceptions of BofI’s CEO, Gregory
   9 Garrabrants or other managerial employees. None of this evidence is relevant to the
  10 parties’ claims or defenses. Further, the prejudicial value of such evidence would far
  11 outweigh any possible probative value. Accordingly, pursuant to Federal Rules of
  12 Evidence 401, 402, and 403, BofI requests that this Court issue an order in limine to
  13 exclude all such evidence.
  14 II.        RELEVANT BACKGROUND
  15            Throughout the course of discovery, Erhart testified as to his own negative
  16 perception of BofI and purported misconduct unrelated to his claims. He also elicited
  17 similar testimony from other former BofI employees (who are also on his witness list),
  18 including Cynthia Brickey-Wyatt, Heather Michaud, Mike Sisk, Jeffrey Smith, and
  19 Jacob Gantos.1 However, Brickey, Michaud, and Sisk are each disgruntled former
  20 employees with an axe to grind against BofI. Indeed, these three witnesses were each
  21 designated as confidential witnesses in a securities class action against BofI, which
  22 was based, in large part, on the allegations raised in Erhart’s complaint. Yet, these
  23 employees never blew the whistle on BofI, nor did they ever even interact with Erhart
  24 during the course of their employment at BofI. Erhart listed these witnesses not
  25
  26
       1
           BofI has noted below where Erhart has designated offending deposition
     testimony. However, because some of these witnesses may testify live and Erhart
  27 may seek to elicit similar testimony from other witnesses, the issues raised by this
     Motion cannot be decided solely in the context of objections to deposition testimony.
  28 Notably,  during the parties’ meet and confer, Erhart would not commit to the
     exclusion of any of the categories of evidence addressed by this Motion.
                                               -3-               Case No. 3:15-cv-2287-BAS-NLS
                                                           BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                           AUTHORITIES ISO MOTION IN LIMINE NO. 2_
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9583 Page 4 of 9




   1 because they have any ability to speak to his claims, but solely because they had
   2 particularly negative experiences during their time at BofI and would be willing to
   3 say salacious things about BofI
   4            On the other hand, Jeffrey Smith and Jacob Gantos did actually work at BofI at
   5 the same time as Erhart and were actually friends of Erhart’s during their employment
   6 there.        Nevertheless, their inflammatory remarks about BofI are still entirely
   7 untethered to Erhart’s claims, and thus have no bearing on the issues in this litigation
   8 and should be excluded.
   9            A.       Testimony Concerning BofI’s General Culture
  10            Various witnesses testified regarding the general culture at BofI. For example,
  11 Heather Michaud, former National Account Executive who was “upset” by the fact
  12 that she was terminated from BofI in June of 2014 (Declaration of Martin D. Katz
  13 (“Katz Decl.”), Exh. 1 (“Michaud Depo.”) at 58:8-13), testified that the work culture
  14 at BofI was “hostile,” “fear-based” and otherwise negative (Michaud Depo. at 37:6-
  15 18; 41:8-24; 79:5-12). Jeffrey Smith, former payroll and benefits administrator,
  16 testified as to what he perceived as BofI’s generally poor atmosphere (Katz Decl.,
  17 Exh. 2 (“Smith Depo.”) at 140:7-141:13; 180:9-181:4; 226:1-7) and hostile work
  18 environment (Id. at 141:21-142:24; 174:3-7). They both testified that they perceived
  19 BofI to be a “boys club” (Michaud Depo. at 75:11-19; 113:23-115:4; Smith Depo. at
  20 190:6-9; 227:18-228:24). Jacob Gantos, former direct banker who worked at BofI’s
  21 call center, testified that he perceived BofI to generally have a toxic environment
  22 (Katz Decl., Exh. 3 (“Gantos Depo.”) at 25:3-30:18; 122:22-25; 154:8-11). Cynthia
  23 Brickey-Wyatt, former Lending Compliance Officer at BofI, testified that she left
  24 BofI due to “ethical reasons.” (Katz Decl., Exh. 5 (“Brickey Depo.”) at 15:14-16:5;
  25 22:17-25:9; 47:17-52:3).2
  26
  27
  28   2
                Erhart has designated this deposition testimony.
                                                   -4-                Case No. 15-CV-02287-BAS-NLS
                                                             BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                              AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9584 Page 5 of 9




   1            B.       Testimony Concerning BofI’s Management Style
   2            Various witnesses testified at their depositions regarding their opinions of
   3 BofI’s upper management and their managerial style, including that of CEO Gregory
   4 Garrabrants. For example, Cynthia Brickey-Wyatt, former Lending Compliance
   5 Officer at BofI, testified that she found Garrabrants to be intimidating and “slimy”
   6 (Brickey Depo. at 85:20- 87:19). 3            Michaud testified that members of BofI’s
   7 management (including Garrabrants) had harsh temperaments, were antagonistic and
   8 dishonest (Michaud Depo. at 31:1-3; 33:5-11; 79:10-12; 84:18-23; 101:1-102:19).
   9 Mike Sisk, former SVP and Chief Accounting Officer, testified that Garrabrants was
  10 a “tyrant and a malicious person” (Katz Decl., Exh. 4 (“Sisk Depo.”) at 178:7-14),
  11 that he was “heavy-handed” (id. at 40:23-43:5; 55:14-56:1),4 and that his managerial
  12 style resulted in a fear-based (id. at 70:17-72:13;5162:24-25) and toxic culture (id. at
  13 158:2-10; 159:6-20), as well as a general culture of non-compliance (id. at 83:5-
  14 84:14).6 Smith expressed his feeling that Garrabrants often pushed his own agenda
  15 (Smith Depo. at 186:1-187:8; 215:6-20). Gantos testified that employees were
  16 generally fearful of Garrabrants (Gantos Depo. at 142:11-19).
  17            With respect to other managers at BofI, Michaud testified that BofI lacked a
  18 proper Human Resources department (Michaud Depo. at 31:10-16), and that her
  19 former supervisor, Darin Judis, was antagonistic, had a harsh temperament, and would
  20 often yell at his employees at work (id. at 31:1-3; 33:5-11). Gantos testified that some
  21 managerial employees (in BofI’s call center) had harsh personalities (Gantos Depo.
  22 at 21:6-22:12; 29:11-32:3), and that one of his supervisors, Robert Armstrong, was
  23 condescending to his employees and treated them like children (id. at 29:11-30:18).
  24 Mike Sisk testified at his deposition that Jan Durrans was unfriendly, and that
  25
  26
  27
       3
                Erhart has designated this deposition testimony.
       4
                Erhart has designated portions of this deposition testimony.
  28
       5
                Erhart has designated a portion of this deposition testimony.
       6
                Erhart has designated a portion of this deposition testimony.
                                                   -5-                 Case No. 15-CV-02287-BAS-NLS
                                                               BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                                AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9585 Page 6 of 9




   1 Garrabrants assigned Durrans to be Chief Performance Officer specifically to
   2 discourage employees from approaching her (Sisk Depo. at 167:15-168:8).
   3            C.       Testimony Concerning Purported Misconduct Unrelated To Erhart
   4            Various former employees testified concerning purported instances of
   5 discrimination or other misconduct that has no relationship to the claims in this
   6 litigation. For example, Michaud testified that she encountered issues of sexual
   7 inappropriateness (Michaud Depo. at 55:23-57:19; 106:5-25). Gantos stated that he
   8 heard of an incident of sexual misconduct in which an employee inappropriately
   9 touched another employee’s hand (Gantos Depo. at 161:5-162:2).                   During the
  10 deposition of Daniel Crescitelli (a former internal auditor), Erhart’s counsel asked
  11 various questions relating to whether Crescitelli had ever made homophobic
  12 comments at BofI, which Crescitelli denied (Katz Decl., Exh. 6 (“Crescitelli Depo.”)
  13 at 215:6-217:17).7 None of these purported events involved Erhart.
  14            At Crescitelli’s deposition, Erhart’s counsel elicited testimony regarding an
  15 incident where Crescitelli, as part of a World-Cup rivalry between Italy and Germany,
  16 made an ill-conceived joke to his German coworker, Sabrina Koll, relating to Nazis
  17 (Crescitelli Depo. at 205:1-217:17).8 Crescitelli acknowledged that the joke was in
  18 poor taste, for which he apologized and is tremendously regretful (id. at 24:1-25:20).
  19 Notably, Erhart was not present when these comments were made (id. at 205:22-25), 9
  20 and Sabrina Koll (to whom the joke was actually directed) did not claim that she was
  21 offended or bothered by the incident (id. at 207:20-208:1). 10              Nevertheless, at
  22 Crescitelli’s deposition, Erhart’s counsel questioned him about whether he has ever
  23 belonged to any Neo Nazi, Alt-right, White Nationalist, or other racist groups, which
  24 Crescitelli denied (id. at 213:1-214:5).11
  25
  26   7
                Erhart has designated this deposition testimony.
  27
       8
                Erhart has designated this deposition testimony.
       9
                Erhart has designated this deposition testimony.
  28
       10
                BofI disciplined Crescitelli for his behavior. (Crescitelli Depo. at 24:2-25:6).
       11
                Erhart has designated this deposition testimony.
                                                     -6-               Case No. 15-CV-02287-BAS-NLS
                                                               BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                                AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9586 Page 7 of 9




   1 III.       THE INFLAMMATORY EVIDENCE SHOULD BE EXCLUDED
   2            A.       The Inflammatory Evidence Is Untethered To Erhart’s Claims And,
   3                     Therefore, Should Be Excluded As Irrelevant Under Rules 402
   4            Evidence of generalized grievances concerning BofI’s purported culture,
   5 managerial style and unrelated misconduct should be excluded because it is not
   6 tethered to any of Erhart’s claims. As a result, such evidence does not relate to a fact
   7 “of consequence in determining the action,” which is a prerequisite for evidence being
   8 considered relevant. Fed. R. Evid. 402. Accordingly, such evidence is inadmissible
   9 under Rule 401. See, e.g., Selby v. Pepsico, Inc., 784 F. Supp. 750, 757 (N.D. Cal.
  10 1991); Nesbit v. Pepsico, Inc., 994 F.2d 703, 705 (9th Cir. 1993) (statements are
  11 irrelevant to determining discrimination if they are too general or do “not relate in any
  12 way, directly or indirectly” to the challenged adverse employment decision); Gillum
  13 v. Safeway, Inc., 2015 U.S. Dist. LEXIS 141288, **2-3 (W.D. Wash. Oct 16, 2015)
  14 (excluding evidence relating to sexual harassment in a racial discrimination case
  15 because evidence of sexual discrimination is irrelevant, unduly prejudicial, would
  16 confuse the issues, and could delay the trial).
  17            Similarly, as is also the case here, the Ninth Circuit has held that actions taken
  18 or statements made by individuals not involved in the decision-making process are
  19 not probative. Gaur v. City of Hope, 589 Fed. Appx. 359, 359 (9th Cir. 2015)
  20 (affirming lower court’s decision to exclude evidence of discriminatory animus by
  21 prior director who had no decision-making authority with respect to plaintiff’s
  22 termination); Radovich v. Sec'y of the United States Dep't of the Treasury, 116 Fed.
  23 Appx. 783, 785 (9th Cir. 2004) (“Comments made by individuals who are not
  24 decision-makers and do not influence the decision-making process do not constitute
  25 direct evidence of discriminatory animus...”); Green v. Maricopa County Cmty.
  26 College Sch. Dist., 265 F. Supp. 2d 1110, 1130 (D. Ariz. 2003) (“Actions taken and
  27 statements made by a non-decisionmaker are not relevant to the determination of the
  28 intent of the actual decision-maker.”)
                                                    -7-                 Case No. 15-CV-02287-BAS-NLS
                                                               BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                                AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9587 Page 8 of 9




   1            B.       The Inflammatory Evidence Should Be Excluded Under Rule 403
   2            Even if the Court were to find that some of the evidence concerning BofI’s
   3 purported culture, managerial style or unrelated misconduct is relevant, the Court
   4 should still exclude it because any minimal probative value it may have is far
   5 outweighed by its prejudicial effect, and the dangers of confusing the issues,
   6 misleading the jury, causing undue delay and wasting time. Fed. R. Evid. 403.
   7            In Hoyt v. Career Sys. Dev. Corp., 2010 U.S. Dist. LEXIS 43584, *5 (S.D. Cal.
   8 May 3, 2010), the court disallowed the introduction of evidence relating to other
   9 instances of discrimination, reasoning that “allowing mini-trials of other employee's
  10 claims of discrimination unrelated to Plaintiff's causes of action would be unfairly
  11 prejudicial to Defendant and cause significant undue delay.” The court then limited
  12 the testimony of other witnesses to “personal observations of Defendant’s conduct in
  13 the workplace that may circumstantially establish Defendant’s discriminatory
  14 motive.” Id. at **5-6; see also Gillum v. Safeway, Inc., 2015 U.S. Dist. LEXIS
  15 141288 at **2-3 (excluding evidence relating to sexual harassment in a racial
  16 discrimination case because evidence of sexual discrimination is irrelevant, unduly
  17 prejudicial, would confuse the jury, and delay the trial). The same reasoning applies
  18 here.
  19            Furthermore, aside from being entirely untethered to Erhart’s claims and
  20 unduly prejudicial, this inflammatory evidence would significantly lengthen trial as
  21 BofI would need to elicit testimony from numerous other current and/or former
  22 employees who had positive experiences at BofI to prove that Erhart cherry-picked
  23 this handful of disgruntled former employees for the sole purpose that they would be
  24 willing to testify negatively about BofI. The irrelevant opinions of these former
  25 employees, most of which had never worked with Erhart or even met him at BofI, are
  26 not representative of the thousands of other BofI employees who are satisfied with
  27 their employment.
  28
                                                 -8-                 Case No. 15-CV-02287-BAS-NLS
                                                            BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                             AUTHORITIES ISO MOTION IN LIMINE NO. 2
Case 3:15-cv-02287-BAS-NLS Document 232 Filed 08/09/21 PageID.9588 Page 9 of 9




   1 IV.        CONCLUSION
   2            BofI respectfully requests that this Court issue an order in limine excluding
   3 evidence relating to: (1) BofI’s “culture”; (2) negative perceptions about BofI’s
   4 management; and (3) purported misconduct unrelated to Erhart’s claims.
   5
   6 Dated: July 6, 2021
   7                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   8
   9                                 By:                    /s Polly Towill
  10                                                      POLLY TOWILL
                                                 Attorneys for Plaintiff and Defendant
  11                                                   BofI FEDERAL BANK
                                                 Email: ptowill@sheppardmullin.com
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -9-                 Case No. 15-CV-02287-BAS-NLS
                                                            BofI’s MEMORANDUM OF POINTS AND
       SMRH:4848-4744-3612.8                             AUTHORITIES ISO MOTION IN LIMINE NO. 2
